DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation of first through-substrate via structures extending through the first substrate and the first semiconductor devices and contacting a respective one of the first metal interconnect structures, wherein each of the first through-substrate via structures laterally surrounds a respective core cavity that contains a void or a dielectric fill material portion;
In claim 11, by the limitation of first through-substrate via structures extending through the first substrate and the first semiconductor devices and contacting a respective one of the first metal interconnect structures, wherein each of the first through-substrate via structures laterally surrounds a respective core cavity that contains a void or a dielectric fill material portion and additional through-substrate via structures extending through the third substrate and the third semiconductor devices and electrically connected to a respective one of the third metal 
Claims 2-10 and 21-22 depend on claim 1.  Claims 23-24 depend on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/REEMA PATEL/Primary Examiner, Art Unit 2812